Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on May 24, 2021 is acknowledged and has been entered.  Claims 32, 35, 37-38, 42, 45, 49 are amended.  Claims 54-63 are newly added.  Claims 1-30, 33-34, 36, 39, 43-44, 46, 50, 52-53 are canceled. Claims 31-32, 35, 37-38, 40-42, 45, 47-49, 51, 54-63 are pending.
Claims 31-32, 35, 37-38, 40-42, 45, 47-49, 51, 54-63 are discussed in this Office action.

Allowable Subject Matter
Claims 31-32, 35, 37-38, 40-42, 45, 47-49, 51, 54-63 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments regarding Bittner in view of Reindl are persuasive regarding a lack of motivation for combining Bittner and Reindl to arrive at the claimed invention.  While the Reindl disclosure does mention extracts that can include nucleic acids (see page 34-35), Reindl does not incorporate the alkali metal bicarbonate in any way with formation of lysates or extraction.  Further, there is no prior art which teaches the use of the alkali metal bicarbonate in the manner as claimed.  Therefore, for at least these reasons, the claims are free of the art and in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637